                                        Case 5:21-cv-01014-NC Document 5 Filed 02/12/21 Page 1 of 2




                               1 C. Brandon Wisoff (State Bar No. 121930)
                                 bwisoff@fbm.com
                               2 Kyle A. McLorg (State Bar No. 332136)
                                 kmclorg@fbm.com
                               3 Farella Braun + Martel LLP
                                 235 Montgomery Street, 17th Floor
                               4 San Francisco, California 94104
                                 Telephone: (415) 954-4400
                               5 Facsimile: (415) 954-4480

                             6 Maeve L. O’Connor (pro hac vice application forthcoming)
                               Elliot Greenfield (pro hac vice application forthcoming)
                             7 Debevoise & Plimpton LLP                                               Feb 12 2021
                               919 Third Avenue
                             8 New York, New York 10022
                               Telephone: (212) 909-6000
                             9 Email: mloconnor@debevoise.com
                               Email: egreenfield@debevoise.com
                            10
                               Attorneys for Defendants
                            11 ROBINHOOD MARKETS, INC.;
                               ROBINHOOD FINANCIAL LLC;
                            12 ROBINHOOD SECURITIES, LLC

                            13                                 UNITED STATES DISTRICT COURT

                            14                                NORTHERN DISTRICT OF CALIFORNIA

                            15                                       SAN JOSE DIVISION

                            16

                            17 DAN KEARNS, an individual; DOROTHY             Case No.: 5:21-cv-01014-NC
                               KEARNS, an individual; and SYDNEY
                            18 KEARNS, an individual,                         ORDER REMANDING CASE TO STATE
                                                                              COURT
                            19                  Plaintiffs,

                            20            vs.

                            21 ROBINHOOD FINANCIAL LLC;
                               ROBINHOOD SECURITIES, LLC;
                            22 ROBINHOOD MARKETS, INC.; and DOES
                               1-10,
                            23
                                        Defendants.
                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    ORDER REMANDING CASE TO STATE COURT           39969\13936854.1
         (415) 954-4400
                                    Case No. 5:21-CV-01014-NC
                                        Case 5:21-cv-01014-NC Document 5 Filed 02/12/21 Page 2 of 2




                               1          Having considered the parties’ stipulation to remand, the Court hereby remands the above-

                               2 captioned action to the Superior Court of the State of California for the County of Santa Clara.

                               3 IT IS SO ORDERED.                                                               ISTRIC
                                                                                                            TES D      TC
                               4                                                                          TA




                                                                                                                                     O
                                                                                                     S




                                                                                                                                      U
                                                                                                    ED




                                                                                                                                       RT
                               5 DATED: _______________
                                         February 12, 2021




                                                                                                UNIT
                                                                                                              GRM. ANTED
                                                                                             Hon. Nathanael              Cousins
                               6




                                                                                                                                            R NIA
                                                                                            United States Magistrate Judge
                               7                                                                                                    usins
                                                                                                                          ael M. Co




                                                                                                NO
                                                                                                                Na th a n




                                                                                                                                            FO
                                                                                                       J u d ge
                               8




                                                                                                  RT




                                                                                                                                        LI
                                                                                                         ER




                                                                                                    H




                                                                                                                                      A
                               9                                                                              N                        C
                                                                                                                                F
                                                                                                                  D IS T IC T O
                                                                                                                        R
                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    ORDER REMANDING CASE TO STATE COURT             2                                              39969\13936854.1
         (415) 954-4400
                                    Case No. 5:21-CV-01014-NC
